NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RICHARD A. MCGEE,
Petiti0ner,
V.
DEPARTMENT OF THE AIR FORCE,
Respondent.
2009-3263 _
Petition for review of the Merit Systems Protection
Board in CH0752080403-I-1.
ON MOTION
ORDER
Richard A. McGee moves to reinstate his petition for
review and for a 30-day extension of time to file a joint
appendix The Department of the Air Force responds.
I'r ls ORDERED THAT:
(1) The motion to reinstate will be granted, the man-
date will be recalled, the dismissal order will be vacated,
and the appeal will be reinstated if McGee files a cor~

MCGEE V. AIR FORCE 2
rected joint appendix within 14 days of the date of filing of
this order.
(2) The motion for an extension of time is denied.
FoR THE CoUR'r
 l 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk ~
cc: Lawrence J. F1eming, Esq.
Renee Gerber, Esq, U.S.C0 PI-J\LS FOR
THE ClRCU|T
MAY»s1 6 2011
mmonsm.v
amc
11C
-'5‘5’¢-,,
1
535
r~'-go
s2O